Title: To James Madison from John B. Prevost, 10 March 1806
From: Prevost, John B.
To: Madison, James


                    
                        Duplicate
                        Sir
                        New orleans March 10. 1806.
                    
                    Mrs. Prevost wrote to you during the month of june last communicating my indisposition at that time together with her fears as to the consequences which might then be anticipated by the dissolution of the courts of justice. We have received no answer to that letter—it has probably shared the fate of many others and is now Suspended on some tree in the wilderness. Permit me therefore again to urge the propriety of further appointments here particularly as it is my wish to retire from an office the labors of which are too great for any one Individual and the compensation too small to justify the necessary sacrafices of time and feelings. On the one hand to penetrate into the mysteries of a code obsolete in practice from the corruptions of my predecessors to assimilate this to the present government without legislative aid so as to form some kind of system, to give effect to my decrees and at the same time to unite public opinion has indeed proved an herculean task. On the other hand I have been compelled from the state of society here connected with its former establishments to incur expences which have greatly surpassed the sum designated as a compensation by Congress. Do

not however imagine that I have it in view to exalt my services on the contrary thus much should not have escaped my pen were it not to possess you of the true motives which induce the measure I am about to adopt. The approbation of the administration as united with the good of my country has been my constant study and I cannot but flatter myself that the president will not consider this as an unjustifiable dereliction of its interests when he recollects that I have a large family solely dependent upon my exertions for its support. I need not add that I shall cheerfully discharge the duties assigned to me until a successor can be found and until he shall have performed his noviciate. I have the honor to be sir With great respect yr H sert
                    
                        J B Prevost
                    
                